



Exhibit 10.36
cvshealth.jpg [cvshealth.jpg]


2018 Management Incentive Plan


I.    Objectives and Summary
CVS Health Corporation’s Management Incentive Plan (the “MIP”) is designed to
reward incentive-eligible employees (“Eligible Participants”) of CVS Health
Corporation and its subsidiaries (together, “the Company”) for their role in
driving performance and to encourage Eligible Participants’ continued employment
with the Company. Funding for the payment of incentive awards will be based on
actual results measured against pre-established financial goals and/or operating
goals. The amount of each incentive award paid will be based on the performance
of the Company and the performance of the individual Eligible Participant.


The MIP shall be administered by the Management Planning and Development
Committee (the “Committee”) of the Board of Directors (the “Board”) under the
provisions herein and of the 2017 Incentive Compensation Plan or any successor
plan (the “ICP”), and the Committee may delegate to officers of CVS Health the
authority to perform administrative functions of the MIP as the Committee may
determine and may appoint officers and others to assist it in administering the
MIP.


II.    Plan Year
The MIP is a calendar year plan, which runs from January 1 to December 31, 2018
(“Plan Year”). All dates in this document occur during the current Plan Year
unless otherwise stated.


III.    Eligibility


A. Eligibility for Participation
The Chief Executive Officer of CVS Health Corporation (“CEO”) or the CEO’s
designee determines those employees who are eligible to participate in the MIP
except as set forth in Section III.B, below. In general, Eligible Participants
include exempt employees who are not covered by any other incentive plans and
who are employed on or before November 1 of the Plan Year.


The CEO may, for any reason and in his or her sole discretion, at any time
during the Plan Year, determine an employee’s eligibility for participation in
the MIP except as set forth in Section III.B. Eligible Participants are subject
to the terms and conditions relating to incentive awards set forth in the MIP.


B. Section 16 Officers
The Committee shall determine the eligibility of Section 16 Officers of CVS
Health, whom will also be included in the term “Eligible Participants” unless
otherwise noted. The Committee shall retain sole discretion to determine Section
16 Officer eligibility for an award, the target award, and the amount of the
actual award.


C. Newly-Eligible Employees
The award, if any, to an Eligible Participant who became an Eligible Participant
after the beginning of the Plan Year may be prorated based on the date of
eligibility.


D. Position Change
An employee who becomes an Eligible Participant on or before November 1 of the
Plan Year as a result of a position change may be eligible for a prorated
incentive award. If a position change results in an employee becoming an
Eligible Participant for part of the Plan Year and other incentives during other
parts of the Plan Year, the employee may be eligible to receive a prorated award
for the amount of time in each incentive eligible position, subject to the terms
of each applicable incentive plan. A position change from one MIP-eligible





--------------------------------------------------------------------------------





position to another MIP-eligible position during the Plan Year also may result
in a prorata award as described below under Section V.(B).


E. Demotions
If a previously Eligible Participant is demoted to a non-incentive eligible
position due to his or her violation of CVS Health policy or his or her
performance, or if he or she voluntarily transfers to a non-incentive eligible
position during the Plan Year, and is in the non-incentive eligible position on
the last day of the Plan Year, he or she will not be eligible to earn an
incentive award for the Plan Year under the MIP.


F. Terminations
Unless otherwise stated in Section VII of the MIP, if an Eligible Participant’s
employment terminates prior to March 1 following a Plan Year, he or she will not
be eligible to receive an incentive award under the MIP for the most recently
completed Plan Year.


G. Rehires
Employees who are rehired as Eligible Participants on or before November 1 of
the Plan Year may be eligible for a prorated incentive award. For purposes of
proration, credit will only be given for time worked during the Plan Year in
incentive-eligible positions.


IV.    MIP Funding


A. Consolidated Company Funding
MIP funding is based on consolidated Company performance, measured by Operating
Profit, and modified by performance measurements set forth in Exhibit A, for a
given Plan Year. Achievement of the Company’s Operating Profit target and MIP
modifiers will determine the total funding (the “Total Pool”) as described
below.
1. Operating Profit
Operating Profit may be adjusted by the financial adjustments as approved by the
Committee prior to the end of the first fiscal quarter of the Plan Year (the
“Financial Adjustments”).


If Operating Profit is below the minimum performance threshhold, no formulaic
funding will be made available for incentive awards, regardless of MIP modifier
metrics performance, and there shall be no incentive awards paid under the MIP.


B. Total Pool Funding
After the minimum threshold for Operating Profit has been achieved, performance
of MIP modifiers against target will be calculated for the Plan Year. The Total
Pool for all business units will be fully based (100%) on consolidated Company
performance.
  
The CEO (or, as to Section 16 Eligible Participants, the Committee) may, for any
reason and in his or her (or Its) sole discretion, adjust the funding of the
Total Pool based on (a) input from senior Company executives regarding their
assessment of the overall performance of the Company; and (b) assessment of the
achievement of Plan Year performance goals. In no case, however, can the CEO or
the Committee increase Total Pool funding due solely to the results of the MIP
modifiers.


C. Individual Performance
The Total Pool will be available for award to Eligible Participants under the
MIP, taking into account the individual contribution of each Eligible
Participant. The amount, if any, of the incentive award for an Eligible
Participant shall be detemined in the sole discretion of the Company, which
shall be final, binding and conclusive as to all parties having an interest
therein. The amount, if any, of the incentive award for a Section 16 Eligible
Participant shall be determined in the sole discretion of the Committee, which
shall be final, binding and conclusive as to all parties having an interest
therein.







--------------------------------------------------------------------------------





V.    Earnings, Proration, and Payout


A. Timing
Incentive awards will be paid to Eligible Participants, as soon as
administratively feasible following the date the Total Pool is determined and
approved, but no later than March 15 of the calendar year immediately following
the Plan Year. Incentive payments under the MIP may be subject to garnishments
and other state or federal requirements.


B. Calculations
Calculations for full and partial awards for each Eligible Participant will be
based on “Eligible Earnings” (defined below) for the Plan Year while in a
MIP-eligible position. Eligible Earnings will be multiplied by the individual
target opportunity of the Eligible Participant. If the Eligible Participant has
been employed in multiple MIP-eligible positions during the Plan Year, then the
individual opportunity will be prorated based on the number of days worked in
each position.


Eligible Earnings include reoccurring items such as pay earned for hours worked,
paid time off (e.g. vacation, sick, holiday, funeral, jury duty, military) but
will exclude one-time payments such as annual cash incentives, commissions and
similar payments, and earnings associated with equity releases and stock option
exercises.


For purposes of proration under the MIP and except as otherwise provided in
Section VII of the MIP, calculations will be based on the number of days that
the employee was an Eligible Participant in the MIP during the Plan Year.


C. Award Opportunity
Individual target awards will be determined by position and may vary based on
the Eligible Participant’s level in the organization.


D. Obligation to Pay Out Percentage of Total Pool
Eligible Participants, as a group, have a right to receive an amount at least
equal to the Total Pool, but no individual Eligible Participant shall be
entitled to receive an award or any specific amount of the Total Pool. In no
event will the aggregate of the total awards paid from the MIP be less than
92.5% of the Total Pool. To discourage unmerited litigation, any party or class
asserting a challenge or claim against the Company under any provision of
the MIP, including this Section V, shall bear their own costs relating to
such challenge or claim, and if the challenge or claim is unsuccessful, such
party or class shall reimburse the Company for all reasonable costs incurred by
the Company in responding to such challenge or claim.


VI.    MIP Dispute Resolution
Any questions by an Eligible Participant regarding an incentive award granted
under the MIP shall first be submitted by the Eligible Participant to his or her
Human Resources Business Partner (“HRBP”) within 7 days of distribution of such
incentive award, and the HRBP shall submit any correction that the HRBP deems
appropriate to the Compensation Department by the first business day of April
immediately following the distribution date.


In the event of a dispute regarding an incentive award under the MIP after the
Eligible Participant has submitted his or her question to the HRBP and received
a response, as provided above, the Eligible Participant may submit an appeal for
resolution of such dispute to CVS Health’s Advice and Counsel in writing within
30 days of the distribution of the incentive award. Failure to follow these
procedures or submit a question or dispute in a timely manner may result in a
waiver of the Eligible Participant’s right to dispute the MIP provision or
amount of the incentive award.







--------------------------------------------------------------------------------





VII.     Eligible Participant Status


A. Performance
The CEO or other designated executives have full discretion in determining the
amount, if any, of an incentive awarded to an Eligible Participant, and the
Participant’s individual performance throughout the Plan Year will be considered
by the Company in the final determination of the Eligible Participant’s
incentive award.


B. Leaves of Absence
An Eligible Participant on a Company-approved leave of absence at any time
during the Plan Year who remains employed in an eligible position as of the last
day of the Plan Year will earn a prorated incentive award based on the number of
days actively worked (including time compensated as vacation, myTime or Paid
Time Off (“PTO”)) during the Plan Year, provided he or she meets all other
eligibility criteria for an incentive award.


C. Reduction in Force, Retirement and Death


1. Reduction in Force
If an Eligible Participant is separated from employment by the Company during
the Plan Year due to a reduction in force, he or she may be eligible, at the
Company’s discretion, to receive a prorated incentive award based on the
calculation methodology described in Section V.(B) above, provided the Eligible
Participant meets all other eligibility criteria for an incentive award.


2. Retirement
If an Eligible Participant is at least age 55 and has a minimum of 10 years of
service with CVS Health or a predecessor company/subsidiary or is at least age
60 and has a minimum of 5 years of service with CVS Health or a predecessor
company/subsidiary and the Eligible Participant retires during the Plan Year,
he/she may be eligible to receive a prorated incentive award based on the
calculation methodology described in Section V.(B) above, provided he/she meets
all other eligibility criteria for an incentive award. Eligible Participants who
do not meet the minimum retirement requirements under Section VII at the time of
retirement will not be eligible for an incentive award for the Plan Year.


3. Death
In case of the death of an Eligible Participant, a prorated incentive award may
be paid to the Eligible Participant’s spouse, if living; otherwise, in equal
shares to surviving children of the Eligible Participant. If there are no
surviving children, the benefit shall be paid to the Eligible Participant’s
estate. The incentive award will be prorated based on the calculation
methodology described in Section V.(B) above. The incentive award shall be paid
as soon as administratively practicable, following the death of the Eligible
Participant but no later than March 15 of the calendar year immediately
following the Plan Year.


VIII.    Miscellaneous


A. No Promise of Continued Employment
The MIP does not create an express or implied contract of employment between CVS
Heath or and an Eligible Participant. Both CVS Health and the Eligible
Participant retain the right to terminate the employment relationship at will,
at any time and for any reason.


B. Rights are Non-Assignable
Neither the Eligible Participant, nor any beneficiary, nor any other person
shall have any right to assign, in whole or in part, the right to receive
payments under the MIP. Payments are non-assignable and non-transferable,
whether voluntarily or involuntarily.







--------------------------------------------------------------------------------





C. Compliance with Applicable Law
An Eligible Participant must comply with all applicable state and federal laws
and CVS Health policies to be eligible to receive an incentive award under the
MIP.


CVS Health will comply with all applicable laws concerning incentive awards; the
MIP and its administration are not intended to conflict with any applicable
state or federal law.


D. Change in Control
In the event of a change in control of CVS Health, as defined in the ICP, the
MIP shall remain in force. Any amendments, modifications, termination or
dissolution of the MIP by the acquiring entity may only occur prospectively and
will not affect incentive targets or awards or eligibility in place immediately
before the date of the change in control or such later date as it may be
modified or dissolved by the acquiring entity.


Provisions regarding the payment of annual incentive awards that are set forth
in change in control agreements with Eligible Employees shall supersede those
appearing in the MIP.


E. Withholding
All required deductions will be withheld from the incentive awards prior to
distribution. This includes all applicable federal, state, or local taxes, as
well as any eligible 401(k) deductions and deferred compensation contributions,
as defined by the applicable plans. Incentive awards that are deferred will be
taxed according to applicable federal and state tax law. Each Eligible
Participant shall be solely responsible for any tax consequences of his or her
award hereunder.


F. MIP Amendment/Modification/Termination
CVS Health retains the right to amend, modify, or terminate the MIP at any time
on or before the last day of the Plan Year for any reason, with or without
notice to Eligible Participants.


G. MIP Interpretation
CVS Health retains sole, full and final authority to prescribe rules and
regulations for the administration of the Plan, construe and interpret the Plan
and Award agreements and correct defects, supply omissions or reconcile
inconsistencies therein and to make all other decisions and determinations as it
may deem necessary or advisable for the administration of the Plan.


Capitalized terms not otherwise defined herein shall have the meaning assigned
to such defined term(s) in the ICP. In the event of any conflict between the ICP
and the MIP, the terms of the ICP shall govern.


H. Recoupment of Incentive Awards
Each incentive award under the MIP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
the Eligible Employee to immediately repay to the Company the value of any
pre-tax economic benefit that he or she may derive from the MIP.


I. Section 409A of the Internal Revenue Code
The Company intends that the MIP not violate any applicable provision of, or
result in any additional tax or penalty under, Section 409A of the Code, as
amended, and the regulations and guidance thereunder (collectively, “Section
409A”), and that to the extent any provisions of the Plan do not comply with
Section 409A the Company will make such changes as it deems reasonable in order
to comply with Section 409A. Payments hereunder are intended to qualify as
short-term deferral payments under Section 409A. In all events, the provisions
of CVS Health Corporation’s Universal 409A Definition Document are hereby
incorporated by reference, and notwithstanding the any other provision of the
Plan or any Award to the contrary, to the extent required to avoid a violation
of the applicable rules under Section 409A by reason of Section 409A(a)(2)(B)(i)
of the Code (requiring certain delays for “specified employees”), payment of any
amounts subject to Section 409A shall be delayed until the first business day of
the seventh (7th) month following the date of termination of employment. For
purposes of any provision of the Plan providing for the payment of any amounts
or





--------------------------------------------------------------------------------





benefits in connection with a termination of employment, references to an
Eligible Person’s “termination of employment” (and corollary terms) shall be
construed to refer to the Eligible Person’s “separation from service” with the
Company as determined under Section 409A.


J. Restrictive Covenant Agreement
Any award pursuant to the MIP is expressly subject to and contingent upon the
requirement that the Eligible Participant shall have fully executed and
delivered to the Company a restrictive covenant agreement deemed appropriate by
the Company; the Company may waive such requirement in its sole discretion.  Any
applicable agreement containing the restrictive covenants the Company requires
in connection with this award is referred to herein as the “Restrictive Covenant
Agreement”.


If the Company requires an Eligible Participant to execute and deliver the
Restrictive Covenant Agreement in connection with any MIP award, the Company
shall provide such Restrictive Covenant Agreement to the Eligible Participant.
The Eligible Participant must execute and deliver such agreement by the deadline
set forth by the Company. The failure of an Eligible Participant to execute and
return the Restrictive Covenant Agreement by the deadline set forth by the
Company, if required, shall result in the immediate and irrevocable forfeiture
of any MIP award.


This Section VIII (J) of the MIP shall not constitute the Company’s exclusive
remedy for Eligible Participant’s violation of the Restrictive Covenant
Agreement. The Company reserves all rights to seek all available legal or
equitable remedies in the event of Eligible Participant’s violation or
threatened violation of the Restrictive Covenant Agreement, including injunctive
relief.







